DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending.  Claim 15 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-15-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, 13 and 14  is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by BLIDING (US 2012/0222103).
Regarding claims 1, 8, 13 and 14,
Bliding teaches a method for providing a credential set to a credential carrier for gaining access to a physical space, the method being performed in a credential provider provided at the same site as the physical space and comprising:
preloading a plurality of credential sets from a server into a local memory, each credential set being usable to gain access to a physical space and each credential set comprising a first validity time ([0114] The pre-generated challenge response is sent to the key device 1 in step 303 over the communication network(s) 104. Upon receipt, the key device 1 will store the pre-generated challenge response in its internal memory 450 in step 304, as seen at 454 in FIG. 4);
wherein, when a network connection between the credential provider and the server unavailable ([0049] teaches an Offline mode, depending on whether or not the key device can access the server at the moment when it seeks access to the lock device; also see [0111]), performing the following:
	obtaining a request to provide a credential set for a physical space ([0115] teaches that the lock device 40 sends the generated challenge to the key device 1 over the Bluetooth link 14 in step 320); 
([0115] teaches that  the key device 1 will react in step 325 by retrieving the stored pre-generated challenge response from location 454 in its internal memory 450. Then, the key device 1 will send the pre-generated challenge response to the lock device 40 in step 326 over the Bluetooth link 14); and
providing, as long as the first validity time of the credential set has not expired, the retrieved credential set to the credential carrier ([0036] teaches an expiration date/time for the challenge response, wherein the key device will prevent forwarding of the challenge response to the lock device if the expiration date/time has lapsed).

Regarding claims 3 and 10,
Bliding teaches that the method according to claim 1, wherein providing the credential set comprises sending the credential set to a personal electronic device of the user ([0088] In the embodiment disclosed in FIG. 4, the key device 1 is a mobile terminal, e.g. a cellular telephone, personal digital assistant (PDA), smart phone, etc., which is capable of communicating with a telecommunications system.)

Regarding claim 4,
Bliding teaches that method according to claim 3, wherein the personal electronic device comprises a smartphone([0088] In the embodiment disclosed in FIG. 4, the key device 1 is a mobile terminal, e.g. a cellular telephone, personal digital assistant (PDA), smart phone, etc., which is capable of communicating with a telecommunications system.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLIDING (US 2012/0222103) in view of KOLEGRAFF (US 2017/0372411).
Regarding claims 2 and 9,     
Bliding teaches the method and apparatus according to claims 1 and 8 but fails to expressly teach that the step of providing the credential set comprises writing the credential set on a key card.
KOLEGRAFF teaches an access control system and device wherein the step of providing the credential set comprises writing the credential set on a key card ([0154] teaches a controlled space e.g., office space, which may remain locked until the receiver of the first controller/receiver 518 detects the presence of the customer or a device of the customer (e.g., access card, key fob, cellular phone etc.,)).
Before the effective filing date of the application, it would have been obvious to modify the system of Bliding per the teachings of Kolegraff, such that the system provides access credentials on a key card, because a key card is also capable of communicating authorization signals with the electronic keyless door lock system.

Claims 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLIDING (US 2012/0222103) in view of KUENZI (US 2017/0311161).
Regarding claims 5 and 11,
Bliding teaches the method and apparatus according to claims 1 and 8, but fails to expressly teach that at least one credential set comprises credential set being usable to gain access to a plurality of physical spaces.
KUENZI teaches an access control system wherein at least one credential set comprises credential set being usable to gain access to a plurality of physical spaces ([0062] teaches the provision of credentials including access categories 300 which operate to grant the user access to a particular grouping of access controls 16b. For example, one access category could be `Public Rooms` for access to a pool, business center, elevator, and wall readers, i.e., a plurality of public spaces).
 Before the effective filing date of the application, it would have been obvious to modify the system of Bliding system per the teachings of Kuenzi, such that the 
Regarding claim 7,
Kuenzi teaches that preloading a plurality of credential sets is repeated regularly, and wherein each preloading comprises discarding any previously preloaded credential sets ([0072] teaches that the encryption keys in a lock 16 can be rolled on a periodic basis where additional encrypted programming credentials are created and delivered to mobile applications on a mobile device 12 to update the lock.)

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over BLIDING (US 2012/0222103) in view of BORG (US 9,595,148). The applied reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 6 and 12,
Bliding teaches the method and apparatus according to claims 1 and 8, but fails to expressly teach that as part of providing the retrieved credential set, the credential set is provided with a second validity time.
 (column 5:57-61 teaches that each key device 1 can, on occasion, receive an updated validity time such that its validity time can be  extended.)
Before the effective filing date of the application, it would have been obvious to modify the system of Bliding system per the teachings of Borg, such that the credential set is provided with a second validity time, thereby providing enhanced security wherein a credential shall lose its access rights after a certain amount of time unless it makes contact with the access control device 30. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 13,
Claim 13 is drawn to a “computer program” per se, therefore, fail(s) to fall within a statutory category of invention.
   A claim directed to a computer program itself is non-statutory because it is not:  
  A process occurring as a result of executing the program, or
  A machine programmed to operate in accordance with the program, or

         A composition of matter.
    See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 
Regarding claim 14,
Claim 14 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not 
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
A claim directed to a paper having thereon a computer program is non-statutory, because it covers printed matter which is non-statutory.  It is not until the program is converted into an electronic form to be read and executed by the processor that it becomes functional descriptive material.  There is no functional relationship between the paper and the computer program (see In re Gulack, 217 USPQ 401, In re Lowry ,32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994)).  The program as disclosed is merely printed on the paper, hence the program is merely non-functional descriptive material, and therefore, the claimed paper with a computer program printed on it is 
    See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689